we conclude that the district court did not err in rejecting this challenge to
                the guilty plea.
                            Second, appellant contends that the district court erred by
                denying his claim that his guilty plea was not voluntarily entered because
                counsel offered to pay him $20,000. Appellant's testimony at the
                evidentiary hearing makes clear that he weighed the different options
                available to him, considered the consequences of his decision, and
                concluded that pleading guilty was in his best interest. See Stevenson, 131
                Nev., Adv. OP. 61, 354 P.3d at 1281 ("The test for determining whether a
                plea is valid is whether the plea represents a voluntary and intelligent
                choice among the alternative courses of action open to the defendant."
                (quoting Doe. v. Woodford, 508 F.3d 563, 570 (9th Cir. 2007))). Appellant's
                assertion that he was coerced was also inconsistent with other statements
                he made. Therefore, we conclude that the district court did not err by
                denying this claim.
                             Third, appellant contends that the district court erred by
                denying his claim that counsel was ineffective "because [he] would have
                insisted upon trial instead of pleading guilty since he had two viable
                defenses and attempted to withdraw his guilty plea three times before
                sentencing but trial counsel refused." To the extent appellant argues that
                counsel was ineffective for encouraging him to plead guilty, appellant fails
                to demonstrate deficiency or prejudice.    See Hill v. Lockhart, 474 U.S. 52,
                58-59 (1985) (holding that a petitioner must demonstrate that his
                counsel's performance fell below an objective standard of reasonableness,
                and, but for counsel's errors, he would not have pleaded guilty); Kirksey v.
                State, 112 Nev. 980, 988, 923 P.2d 1102, 1107 (1996). To the extent
                appellant argues that counsel was ineffective for failing to move to

SUPREME COURT
        Of
     NEVADA
                                                       2
(0) 1947A
                   withdraw his plea before sentencing, the district court concluded that the
                   motion would not have been granted because appellant was unable to
                   articulate any valid grounds to withdraw his plea.       See NRS 176.165. We
                   agree.   See Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                   (2005) (giving deference to the district court's factual findings but
                   reviewing its legal conclusions de novo). Therefore, we conclude that no
                   relief is warranted on this claim. 1
                               Having concluded that appellant's contentions lack merit, we
                                ORDER the judgment of the district court AFFIRMED.


                                                                   , C.J.
                                            Hardesty



                                                              Pickering




                          'Appellant raises several claims which were not presented below,
                   were raised for the first time in his reply, or are not cognizable in a
                   postconviction petition. We decline to consider these claims. Specifically,
                   we decline to consider appellant's claims that (1) counsel was ineffective
                   because "an objective [sic] reasonable attorney would have presented
                   [appellant's] voluntary intoxication and mental illness during trial to
                   negate the specific intent to commit first degree murder," (2) counsel was
                   ineffective because he failed to insert a clause in the guilty plea agreement
                   allowing appellant to withdraw his plea if the district court felt the
                   recommended sentence was too lenient, (3) counsel was ineffective for
                   failing to complete an investigation before advising appellant to plead
                   guilty, and (4) the district court abused its discretion by sentencing
                   appellant outside the sentence recommended in the guilty plea agreement.



SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    et,
                   cc:   Ninth Judicial District Court Dept. 2
                         Mary Lou Wilson
                         Attorney General/Carson City
                         Douglas County District Attorney/Minden
                         Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    le,


                                                                   reVOL eTh-±.